Title: To George Washington from the New York Convention, 16 July 1776
From: New York Convention
To: Washington, George



Sir
In Convention of the Representatives of the Stateof New York—White Plains July 16th 1776.

We cannot but express our Satisfaction at the unremitted Attention which Your Excellency manifests to the Interest of this State—we see the force of Your Observations and have taken and shall continue to take every Measure which we conceive most conducive to defeat the Designs of our Enemy. This will in part Appear from the enclosed Resolutions—We are extreamly sorry that the low State of our finances reduces us to the Necessity of applying to Your Excellency for a loan, which it may perhaps be inconvenient for You to make but we shall take the earliest care to replace what nothing but urgent Necessity would have induced us to borrow.
As our Troops are but ill supplied with Ammunition we hope that Your Excellency will Order them an immediate Supply as part of them are already in Motion as well as direct the Commissary General to take the necessary Steps for their Subsistence—New Levies who have never seen Service will without doubt

require a Commander of some experience; such a one we trust Your Excellency will supply as soon as possible.
Our Apprehensions of an Attempt on the part of our Enemies to cut off the Communication between the City and Country by landing above Kingsbridge makes us wish to have some force ready to hang on their Rear in Case such a Step should be taken; for which reason we have not only called out all the force we could possibly collect (exclusive of that which may probably be wanted in the frontier Counties) but would take the Liberty if it should meet Your Excellency’s approbation to suggest the same Idea to Governor Trumbull who by forming a Camp at Byrom River of 6000 Men might render any Design which the Enemy may have to land above Kingsbridge extreamly Hazardous.
We have just been informed that the Ships which sailed this Morning have anchored about ten or twelve Miles below Fort Montgomerie—We have great Reason to believe that their Design to pass it and burn our Shipping at Poukeepsie.
We shall be happy to co-operate with Your Excellency in every Measure which may tend to secure the Liberty of America, which we conceive to be nearly connected with the preservation of this State.
We have this Moment heard that the Phœnix is aground in Haverstraw Bay and have some reason to believe it. We remain Your Excellency’s most Obedient and very humble Servt

By Order
Nathll Woodhull Presidt

